PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/664007
Filing Date: 25 October 2019
Appellant(s): Fighel, Guy 


__________________
John C. Eisenhart
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 01/31/22, appealing from the Office action mailed 06/24/21.
Status of Claims
The following is a list of claims that are rejected and pending in the application: 1-27.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action 06/24/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

NEW GROUNDS OF REJECTION
No new grounds of rejections are provided with this Examiner’s answer. 

WITHDRAWL OF REJECTION
No rejections set forth in the Office action dated 06/24/21 are withdrawn by this Examiner’s answer. 

(2) Response to Argument

The Section 101 Rejection 
Appellant argues against the formulation and characterization of the abstract idea. 
Appellant argues: 
 “As an initial matter, Appellant respectfully submits that a proper analysis under Step 2A, Prong One, it should be possible to characterize the abstract idea in one or two relatively short sentences. Thus, Appellant would accept a formulation of the “abstract idea” as something like “managing the activation of escalation policies in a network monitoring system.”
On the other hand, Appellant respectfully submits that it improper, under a Step 2A, Prong One analysis, to recite every detail of the receiving, determining, designating, activating and placing steps of claim 1, and to identify all of those detailed recitations as the “abstract idea.” Thus, Appellant respectfully rejects the Examiner’s characterization of the alleged “abstract idea.”
More specifically, Appellant notes that each of the steps recited in claim 1 require the performance of a very specific action that could be taken by one or more processors as part of an overall process of managing the activation of escalation policies. The specific actions recited in the steps of claim 1 cannot possibly be considered “abstract” in nature.
For example, it is not an abstract idea to “determine which of a plurality of escalation policies is most likely to result in resolution or mitigation of the problem or issue within the computer-based production environment.” Making such a determination requires first performing considerable analysis and research to acquire intelligence about how effective various escalation policies are at resolving various different problems or issues that could arise in a computer-based production environment. After that intelligence has been acquired, performing the determination step of claim 1 requires applying that intelligence to decide which of multiple triggered escalation policies is most likely to result in resolution or mitigation of a problem or issue that has newly arisen in a computer-based production environment.  That determination is 
not abstract — it requires the examination of the factual details of a newly arisen problem or issue and the application of previously developed intelligence to those facts to decide which of multiple triggered escalation policies is most likely to resolve the specific problem or issue that has occurred. Thus, performing the determining step is not abstract in nature.
It is also not an abstract idea to activate a first escalation policy such than an individual identified in the first escalation policy is notified of a problem or issue. Nor is it an abstract idea to place all of the other escalation policies on hold such that the individuals identified in the other escalation policies are not initially notified of the problem or issue. These steps involve taking real-world actions to control which of multiple triggered activation policies are activated, and thus which of the triggered activation policies will send a notification to a system administrator asking the system administrator to take corrective action. As explained in the Background Section above, selectively activating one of multiple triggered escalation policies and placing all the remaining triggered escalation policies on hold helps to coordinate the actions of system administrators tasked with taking corrective action. The end result is that the corrective actions taken by system administrators are more efficient than if control over the activation of triggered escalation policies was not asserted as recited in the claimed methods.

Examiner responds pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Claim 1 recites limitations that manage escalation policies by:
receiving one or more reports indicating that a plurality of escalation policies were triggered due to a single problem or issue.…
determining which of the plurality of escalation policies is most likely to result in resolution or mitigation of the problem or issue …
designating the escalation policy that is most likely to result in resolution or mitigation of the problem or issue…as a first escalation policy…
activating the first escalation policy such that an individual identified in the first escalation policy is notified of the problem or issue… 
placing all of the other of the plurality of escalation policies on hold such that the individuals identified in the other of the plurality escalation policies are not initially notified of the problem or issue...” 
The Claim 1 limitations above recite an abstract idea relating to certain methods of organizing human activity because the escalation polices determine and manage which individuals will try to solve a problem (See Applicant’s Spec-0003-0004) – which reflects managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim also describes Mental processes since the “determining” and “designating” steps can practically performed in the human mind (including an observation, an evaluation, judgment, opinion).
With respect to Appellants assertion that the each of the steps require the performance of a “very specific action” that cannot possibly be considered abstract (ex. the determining step would require extensive analysis and research)  - Examiner responds the actions cited by Appellant are not in the claim language.  In addition, simply reciting limitations that narrow an abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014). Moreover, even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 11 (Fed Cir. May 15, 2018).   Under Step 2A the standard is to determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract idea.  As stated above, in combination the claimed steps manage escalation policies by determining and managing which individuals will try to solve a problem (See Applicant’s Spec-0003-0004) and fall within managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)), and mental processes.   

Appellant argues many of the steps recited in the claim cannot be performed in the human mind.  For example, activating an escalation policy, and placing certain escalation policies on hold are necessary performed by a processor. 
Examiner responds the limitations cited in the Office Action related to mental processes were -“determining which of the plurality of escalation policies is most likely to result in resolution or mitigation of the problem or issue …” and “designating the escalation policy that is most likely to result in resolution or mitigation of the problem or issue…as a first escalation policy…”  Examiner notes each of these limitations can practically be performed in the human mind.  

Appellant argues:     
We now turn to Step 2A, Prong Two, where we are to determine if the abstract idea has been incorporated into a practical application. Under this step of the analysis, we find that claim 1 recites many specific features which integrate the abstract idea into a practical application.  One way to make this clear is to ask whether claim 1 covers all ways of achieving the abstract idea. The answer is clearly no.
The abstract idea is managing triggered escalation policies so as to improve the efficiency of corrective actions that are taken to resolve or mitigate a problem or issue that gave rise to the triggered escalation policies. To achieve this aim, claim 1 recites several specific actions that would not be part of all ways of achieving this abstract idea. For example, claim 1 recites: (1) determining which of the plurality of triggered escalation policies is most likely to result in resolution or mitigation of the problem or issue within the computer-based production environment; (2) designating the escalation policy that is most likely to result in resolution or mitigation of the problem or issue within the computer-based production environment as a first escalation policy; (3) activating the first escalation policy such that an individual identified in the first escalation policy is notified of the problem or issue; and (4) placing all of the other triggered escalation policies on hold such that the individuals identified in the other triggered escalation policies are not initially notified of the problem or issue. None of these steps of claim 1 would be required by all efforts to achieve the abstract idea of managing triggered escalation policies so as to improve the efficiency of corrective actions that are taken to resolve or mitigate a problem or issue that gave rise to the triggered escalation policies. Instead, the steps recited in claim 1 are directed to but one very specific way of achieving the abstract idea.

Examiner responds each of the elements cited by the Appellant are within the abstract idea.  In view of MPEP 2106.05(1), the additional elements of a given claim are limited to those elements that are recited “in addition to (beyond) the judicial exception)”  
As noted above, each of the limitations in Claim 1 recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people- because the escalation polices determine and manage which individuals will try to solve a problem (See Applicant’s Spec-0003-0004) – which reflects managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim also describes Mental processes since the “determining of policies” and “designating of policies” can practically performed in the human mind (including an observation, an evaluation, judgment, opinion).

Appellant argues: 
Claims 2-13 depend from claim 1 and are directed to eligible subject matter for the same reasons, and also for the additional features which they recite. Indeed, the dependent claims recite additional details that provide further evidence that the abstract idea is incorporated into a practical application.
Examiner responds Claims 2-13 recite the abstract concept identified above. Specifically, Claims 2-13, including the receiving of reports, determining and designating policies, placing policies on hold or activated, marking information on policies, and notifying individuals, describe similar steps related to managing personal behavior or relationships or interactions between people and thus recite certain methods of organizing human activity and mental processes for the same reasons as stated above with respect to claim 1.  In addition, Claims 2-13 do not include any additional elements beyond those recited with respect to claim 1 and do not integrate the abstract idea into a practical application for similar reasons as Claim 1.  

Appellant argues: 
Appellant notes that independent claims 14 and 15 are directed to systems for coordinating escalation policies for a computer network monitoring system in which multiple escalation policies are triggered by the occurrence of a single problem or issue within a monitored computer-based production environment. Claims 14 and 15 recite features which are highly similar to the features of claim 1 discussed above. Appellant respectfully submits that claims 14 and 15 are also directed to a practical application of the abstract idea for substantially the same reasons as claim 1. Thus, claims 14 and 15 also are not directed to a judicial exception, and claims 14 and 15 also qualify as eligible subject matter. Claims 16-27 depend from claim 15 and are directed to eligible subject matter for the same reasons, and also for the additional features which they recite.
Examiner responds that claims 14 and 15 include substantially similar limitations to those presented with respect to claim 1. As a result, claims 14 and 15 recite an abstract idea under Step 2A Prong One and do not include additional elements that integrate the abstract idea into a practical application for similar reasons as Claim 1. In addition, claims 16-27 include substantially similar limitations to those presented with respect to claim 2-13 and also do not integrate the abstract idea into a practical application nor recite significantly more for similar reasons as Claims 2-13.

Appellant argues:
If the abstract idea is managing triggered escalation policies so as to improve the efficiency of corrective actions that are taken to resolve or mitigate a problem or issue that gave rise to the triggered escalation policies, then claim 1 obviously recites far more than that abstract idea. Rather than again repeat the details of the steps recited in claim 1, Appellant simply notes that the majority of the detailed steps recited in claim 1 are not directed to the abstract idea alone. Instead, the detailed steps of claim 1 are directed to but one a specific way of implementing the abstract idea. Further, Appellant again notes that the method recited in claim 1 provides advantages over how prior art computer network monitoring systems handle escalation policies, resulting in greater efficiency, greater speed in resolving problems and lower costs for taking corrective actions. For all these reasons, Appellant respectfully submits that claim 1 is directed to significantly more than merely the abstract idea and that claim 1 therefore qualifies as eligible subject matter.
Examiner responds as stated above, each of the claimed elements cited above are within the abstract idea.  Applicant’s remarks rely on the position that every claim element is an additional element.   In view of MPEP 2106.05(1), the additional elements of a given claim are limited to those elements that are recited “in addition to (beyond) the judicial exception)”  As noted above, each of the limitations in Claim 1 recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people- because the escalation polices determine and manage which individuals will try to solve a problem (See Applicant’s Spec-0003-0004) – which reflects managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim also describes Mental processes since the “determining of policies” and “designating of policies” can practically performed in the human mind (including an observation, an evaluation, judgment, opinion).
Examiner further notes "within a computer based production environment" generally links the use of the abstract idea to a particular technological environment or field of use under MPEP 2106.05(h) 
Examiner further notes the advantages provided by the claimed method are business-process improvement and not technology improvements.  Claim 1 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include a processor. When considered in view of the claim as a whole, Examiner submits that the processor is not an additional elements that integrate the abstract idea into a practical application because this element is a generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f)).  In addition, Examiner submits that the processor does not amount to significantly more than the abstract idea because these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f). As a result, claim 1 does not include additional elements amounting to significantly more than the abstract idea under Step 2B. 

Appellant argues:
Claims 2-13 depend from claim 1 and also are directed to eligible subject matter for the same reasons as claim 1. However, Appellant notes that the dependent claims go into even more detail than claim 1 about how to accomplish the abstract idea. As such, the dependent claims recite even more than claim 1 in terms of being directed to more than merely the abstract idea. Thus, Appellant respectfully submits that the additional features recited in the dependent claims provide additional reasons why the dependent claims are directed to eligible subject matter.
Examiner responds Claims 2-13, including the receiving of reports, determining and designating policies, placing policies on hold or activated, marking information on policies, and notifying individuals, describe similar steps related to managing personal behavior or relationships or interactions between people and thus recite certain methods of organizing human activity and mental processes for the same reasons as stated above with respect to claim 1.  Claims 2-13 do not include any additional elements beyond those recited with respect to claim 1 and do not integrate the abstract idea into a practical application nor recite significantly more for similar reasons as applied to Claim 1 above.  

Appellant argues:
Appellant notes that independent claims 14 and 15 are directed to systems for coordinating escalation policies for a computer network monitoring system in which multiple escalation policies are triggered by the occurrence of a single problem or issue within a monitored computer-based production environment. Claims 14 and 15 recite features which are highly similar to the features of claim 1 discussed above. Appellant respectfully submits that claims 14 and 15 are also directed to significantly more than merely the abstract idea for substantially the same reasons as claim 1. Thus, claims 14 and 15 also qualify as eligible subject matter. Claims 16-27 depend from claim 15 and are directed to eligible subject matter for the same reasons, and also for the additional features which they recite.
Examiner responds Claims 14 and 15 are substantially similar as Claim 1 and do not integrate the abstract idea into a practical application nor recite significantly more for the same citations and rationale as applied to the Claims 1 above.  In addition, Claims 16-27 are substantially similar to Claims 2-13 and do not integrate the abstract idea into a practical application nor recite significantly more for similar reasons as applied to Claims 2-13 above.

Arguments Regarding 35 U.S.C. 103 Rejection
Claims 1, 14, and 15
 Appellant argues that the term “escalation policy- as described in Paragraph 0063 of Appellant’s Specification- requires 1) a condition, and 2) the identity and contact information who is to be notified if the defined conditions occur in the monitored computer system (ie. “individual X”).   Appellant argues that there are no established policies in Lowson that indicate that if condition X occurs, notify individual Y. In addition, Lowson does not disclose any escalation policy has been triggered, nor multiple escalation policies have been triggered, nor that the triggering was due to a single problem or issue.  “If Lowson’s system administrator work queues are to be considered “escalation policies,” it makes no sense to state that one of Lowson’s error reports indicates that multiple system administrator work queues have been “triggered” due to the occurrence of a single problem or issue in a computer-based production environment”
 Because Lowson system is “unaware that multiple error reports may have been generated due to the occurrence of a single problem, Lowson necessarily does not go about determining which of multiply system administrators that have been assigned to address multiple error results is most likely to resolve the single problem giving rise to the multiple error reports.”  In addition, Lowson does not disclose the “activating” and “placing” limitations because Lowson is “unaware that multiple error reports may have been generated due to the occurrence of a single problem or issue and makes no attempt to deliberately avoid assigning some error reports to administrators for action.” 
 The Dilbeck reference discloses methods for designing and executing emergency response plans that are primarily designed to notify a plurality of individuals in the event of an emergency. However, it does not appear that Dilbeck has anything whatsoever to do with computer network monitoring systems. Certainly, Dilbeck fails to disclose anything having to do with managing escalation policies within a computer network monitoring system. As a result, Dilbeck cannot cure the deficiencies of Lowson detailed above.” 
Claims 2-13 depend from claim 1 and are allowable for the same reasons, and for the additional features which they recite.”
Independent claims 14 and 15 are directed to systems for coordinating escalation policies for a computer network monitoring system. Claims 14 and 15 recite features which are highly similar to the features of claim 1 discussed above. Appellant respectfully submits that claims 14 and 15 are allowable over Lowson and Dilbeck for substantially the same reasons as claim 1. Claims 16-27 depend from claim 15 and are allowable for the same reasons, and for the additional features which they recite.”

Examiner responds Claim 1, first limitation, reads,
 “receiving, via at least one processor, one or more reports indicating that a plurality of escalation policies were triggered due to the occurrence of a single problem or issue within a computer-based production environment”
Examiner interprets one of Lowson’s routed work items / exceptions (item or error requiring manual resolution) as the “report.” (Abstract, 0021-0022).  
Lowson’s employee work queue(s) that might possibly receive a work item/exception are interpreted as the “escalation policies.” This might include all the queue(s) or only those queue(s) of employee with a skill level or role equipped to “handle the exception” (0022) 
With respect to Paragraph 0063 of Applicant’s Specification- pertaining to escalation policies- there is no special definition for “escalation policy.” However, the passage does not define what “X” and “Y” are referring to.  While “X” and “Y” might be an “employee name,” the passage does not preclude “X” or “Y” from referring to a type of employee (ie. by skill level, or position).
[0063]    An escalation policy is a mechanism for alerting an individual as to the occurrence of a problem or issue within a client's production environment. A typical escalation policy would state that if incident A has occurred, notify individual X. An escalation policy could also require that multiple conditions occur before someone is notified of a potential problem. For example, an escalation policy could state that if incident A and incident B both occur within a sixty-minute time period, then notify individual Y. Further, an escalation policy could indicate that multiple individual are to be notified upon the occurrence of certain conditions. An escalation policy could also include information about how to notify individual X. The notified individual would then be responsible for attempting to resolve or mitigate the problem or issue.
The determined set of queue(s) that can handle the exception (ie, by skill level, or role type) are interpreted as “a plurality of escalation policies were triggered” (0022)
The error requiring manual resolution (ie. a refund request in 0022) is interpreted as the “occurrence of a single problem or issue”
For the limitation, “within a computer-based production environment”; See Lowson - 0016, “By way of general introduction, one or more companies, entities, and/or users may use one or more aspects of the invention to manage and streamline performance of management processes by employees handling exceptions created by a customer information system (CIS), including “productivity,” 
0002- A Customer Information System (CIS) broadly refers to a software application or suite of software applications used to track customer 
information by a provider of goods and/or services)
The first limitation does not specify “how” the reports “indicate” a plurality of escalation policies were triggered due to the occurrence of a single problem or issue within a computer-based production environment.  Under BRI - the routed work items / exceptions (item or error requiring manual resolution) -themselves- could be interpreted as the “indications that a plurality of escalation policies were triggered due to the occurrence of a single problem or issue within a computer-based production environment”.  
With respect to the Claim 1 remaining limitations: 
Lowson discloses: 
determining, with the at least one processor, which of the plurality of escalation policies is most likely to result in resolution or mitigation of the problem or issue within the computer-based production environment and designating, with the at least one processor, the escalation policy that is most likely to result in resolution or mitigation of the problem or issue within the computer-based production environment as a first escalation policy; (0022 – the assignment of the work item to a particular queue is interpreted as the “determining…which of the escalation policies…and the designating… the escalation policy …”; WMA 211 assigns the handling of each exception to an employee with the requisite skill set … where multiple employees could handle a given exception, WMA 211 might assign the exception to an employee with the shortest work queue.)
activating, with the at least one processor, the first escalation policy such that an individual identified in the first escalation policy is notified of the problem or issue. [0052] the display of the user’s assigned work queue with work items is interpreted as the “activating” 
Upon logging into the WMA 211, workflow module 407 displays a user's assigned work queue.  (activated) The user can change the status of any work item, as applicable, and workflow module 407 tracks status changes as indicated above.  Statuses may be configurable by an administrator.  Examples of status include Unassigned, Assigned, Escalated, Needs Investigation, Pending Investigation (looked at but awaiting information), Being Worked, etc. The status of a work item may change automatically when the work item is pushed to an end user queue (Unassigned becomes Assigned), (activated) when the work item is pulled to an end user queue (Unassigned becomes Assigned) or when the work item is first opened by an end user (Assigned becomes Being Worked)
While Lowson discloses: individuals identified in the other of the plurality of escalation policies are not initially notified of the problem or issue”  (0022 - assigning work item to only one employee… WMA 211 might assign the exception to an employee with the shortest work queue.) Lowson does not explicitly state, “placing, with the at least one processor, all of the other of the plurality of escalation policies on hold such that the individuals identified in the other of the plurality of escalation policies are not initially notified of the problem or issue”  
Dilbeck is directed to a system for the organization, notification and deployment of resources for responding to emergency and operational situations.  (0004).  Lowson is concerned with managing and assigning resources (Abstract). Thus, Lowson and Dilbeck are both concerned with managing resources.   
Dilbeck discloses prioritizing events and statuses (ie. “started” and “not-started”) that are part of a same “plan” [0059, Figure 11 -  A data area 1111 indicates that the HQ Hurricane Evacuation plan has been executed.  An "event" column 1113 displays the particular event or events associated with this plan (in this example, a Call Joe event); a "Status" column 1115 indicates that the corresponding event is "In Progress;" Other types of status include "Not Started, "Completed" and "Halted".  A status of "Halted" corresponds to a plan that has been stopped while "In Progess" and has not yet reached of status of "Completed." The events are ordered from top to bottom in chronological order of execution, for example, the first event may be "In Progress" while the second event is "Not Started." Some events may also be contingent upon other events, i.e. the contingent event is only executed upon completion of another event.  For example, a event that contracts employees may be contingent upon an event that contacts senior personnel.)  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to associate Dlibeck’s event prioritization and statuses (ie. “started” and “not-started”) to Lowson’s set of queues capable of handling a work order. Statuses of “started” (ie. queue assigned the item) or “not started” (ie. other capable queues) would benefit Lowson’s routing process by identifying queue(s) that can handle an exception by their “not started” (ie. “on hold”) status (See Lowson- 0023-An employee might not be able to resolve an exception, for example, if the employee's shift ends prior to resolving the exception, or if the employee, in the course of attempting to resolve the exception, determines that the employee does not have the appropriate information, skill set or authority to the resolve the exception.  An exception may be assigned to another employee, e.g., where the previous employee did not have authority or the skill set to resolve the exception….)

B. Claims 8-9, 22, and 23
Appellant argues:  
The Examiner takes the position that marking the escalation policies that are on hold to indicate that the first escalation policy has been activated is an “intended use limitation.” …
There is nothing theoretical or conditional about these features of claims 8 and 9. Claim 8 requires that when the first escalation policy is activated, the escalation policies that are on hold are marked to indicate that the first escalation policy has been activated. Similarly, claim 9 requires that when the first escalation policy is activated, the first escalation policy is marked to indicate that the other of the plurality of triggered activation policies were triggered but have been placed on hold. None of these actions could be construed as an “intended use limitation.”
Appellant notes that the Examiner likely took the position that these features of claims 8 and 9 are intended use limitations because there is no way to read this language onto the systems and methods disclosed in Lowson. As explained above, the Examiner has taken the position that the system administrator queues of trouble reports disclosed in Lowson are the “escalation policies.” There would be no way to mark Lowson’s system administrator queues as recited in claims 8 and 9.
Moreover, and as also explained above, Lowson fails to even contemplate assigning a first trouble report to a system administrator for corrective action, and deliberately not assigning for action one or more additional trouble reports relating to the same underlying problem. As a result, Lowson’s methods do not include placing any trouble reports on hold. Accordingly, the language recited in claims 8 and 9 cannot be read upon the methods disclosed in Lowson.
Claims 22 and 23 depend from independent claim 15 and recite features that are highly similar to the features of claims 8 and 9 discussed above. Appellant respectfully submits that claims 22 and 23 also are allowable over Lowson and Dilbeck for substantially the same reasons as Claims 8 and 9.”

With respect to Claims 8-9, Examiner first responds everything after “to” is interpreted as intended use- However, neither the claims nor the Specification (0076, 0084, 0094) indicate “how” the markings provide the “indications.” Under BRI, the markings themselves are interpreted as the indications recited in Claims 8 and 9 (See Below) 
Regarding Claim 8, Lowson does not explicitly state,“ marking, with the at least one processor, the escalation policies that are on hold to indicate that the first escalation policy has been activated.  
However, Dilbeck, directed to managing resources, discloses prioritizing events and statuses (ie. marked “started” and “not-started”) that are part of a same “plan” [0059, Figure 11 -  A data area 1111 indicates that the HQ Hurricane Evacuation plan has been executed.  An "event" column 1113 displays the particular event or events associated with this plan (in this example, a Call Joe event); a "Status" column 1115 indicates that the corresponding event is "In Progress;" Other types of status include "Not Started, "Completed" and "Halted".  A status of "Halted" corresponds to a plan that has been stopped while "In Progess" and has not yet reached of status of "Completed." The events are ordered from top to bottom in chronological order of execution, for example, the first event may be "In Progress" while the second event is "Not Started." Some events may also be contingent upon other events, i.e. the contingent event is only executed upon completion of another event.  For example, a event that contracts employees may be contingent upon an event that contacts senior personnel.).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to associate Dlibeck’s event prioritization and statuses (ie. “started” and “not-started”) to Lowson’s set of queues capable of handling a work order. Statuses of “started” (ie. queue assigned the item) or “not started” (ie. other capable queues) would benefit Lowson’s routing process by identifying queue(s) that can handle an exception by their “not started” (ie. “on hold”) status (See Lowson- 0023-An employee might not be able to resolve an exception, for example, if the employee's shift ends prior to resolving the exception, or if the employee, in the course of attempting to resolve the exception, determines that the employee does not have the appropriate information, skill set or authority to the resolve the exception.  An exception may be assigned to another employee, e.g., where the previous employee did not have authority or the skill set to resolve the exception….)

Regarding Claim 9, Lowson in view of Dilbeck disclose The method of claim 8.  Lowson further discloses: marking, with the at least one processor, the first escalation policy to indicate that the other of the plurality of activation policies were triggered but have been placed on hold. (Examiner notes neither the claim nor the Specification (0076, 0084, 0094) indicate “how” the marking provides the indication; Under BRI, the marking itself is the indication. 
0052- Lowson’s marked status in the queue (ie. Assigned, Being Worked, etc.) is interpreted as the indication that the other of the plurality of activation policies were triggered but have been placed on hold
[0052] Upon logging into the WMA 211, workflow module 407 displays a user's assigned work queue.  The user can change the status of any work item, as applicable, and workflow module 407 tracks status changes as indicated above.  Statuses may be configurable by an administrator.  Examples of status include Unassigned, Assigned, Escalated, Needs Investigation, Pending Investigation (looked at but awaiting information), Being Worked, etc.  The status of a work item may change automatically when the work item is pushed to an end user queue (Unassigned becomes Assigned), when the work item is pulled to an end user queue (Unassigned becomes Assigned) or when the work item is first opened by an end user (Assigned becomes Being Worked)
Claims 22-23 are rejected for the same citations and rationale as applied to the Claims 8-9 above.

C. Claims 10 and 24
Appellant argues:
As explained above, the administrator work queues disclosed in Lowson cannot properly be considered escalation policies. However, even if one were to assume that to be the case, Lowson fails to disclose any methods that would recite in the same trouble report being assigned to both first and second system administrator work queues. Thus, even under the Examiner’s improper interpretation of the claim language, Lowson fails to disclose any methods that would result in first and second escalation policies being activated at the same time, as recited in claim…
Claim 24 depends from claim 15 and recites features which are highly similar to claim 10.  Appellant respectfully submits that claim 24 is also allowable over Lowson and Dilbeck for substantially the same reasons as claim 10.

Examiner responds Claim 10 recites, “activating, with the at least one processor, the second escalation policy such that an individual identified in the second escalation policy is notified of the problem or issue, and such that both the first and second activation policies are activated.” 
Examiner first notes the limitation, “and such that both the first and second activation policies are activated” does not necessarily mean both activation policies are activated simultaneously.  Under BRI- this limitation could mean both policies have been activated- whether at a same time (simultaneously) or at different times
However, even if the limitation does indicate the activation policies are activated “simultaneously” - Lowson teaches in 0052 that a user can “change the status of any work item”…Examples of statuses included “Escalated…Needs Investigation, Pending Investigation” etc.  Examiner interprets “Escalated” as “re-assigned”.  In this instance, a first user would be notified of the status of the item in their queue (“Escalated”) even after a second user had been assigned the work item.   [0052] Upon logging into the WMA 211, workflow module 407 displays a user's assigned work queue.  The user can change the status of any work item, as applicable, and workflow module 407 tracks status changes as indicated above.  Statuses may be configurable by an administrator.  Examples of status include Unassigned, Assigned, Escalated, Needs Investigation, Pending Investigation (looked at but awaiting information), Being Worked, etc.  The status of a work item may change automatically when the work item is pushed to an end user queue (Unassigned becomes Assigned), when the work item is pulled to an end user queue (Unassigned becomes Assigned) or when the work item is first opened by an end user (Assigned becomes Being Worked)…)

Regarding Claim 10, Lowson in view of Dilbeck discloses: The method of Claim 1. Lowson discloses: further comprising: 
receiving, with the at least one processor, a report from the individual identified in the first escalation policy indicating that the individual needs assistance to resolve or mitigate the problem or issue; [0051](bottom) -  work item record includes comment from user, e.g., to note work completed or to indicate why an exception was not resolved.) 
(0054 - When a work item is retrieved in view only mode the workflow history of the action on this work item is provided) 
[0023] … An employee might not be able to resolve an exception, for example, if the employee's shift ends prior to resolving the exception, or if the employee, in the course of attempting to resolve the exception, determines that the employee does not have the appropriate information, skill set or authority to the resolve the exception.  An exception may be assigned to another employee, e.g., where the previous employee did not have authority or the skill set to resolve the exception….)
(0019 - User 213 interacts with WMA 211 to obtain work assignments and mark work as complete, e.g., when the handling of an exception has been completed, and may also interact with WMA 211 to input data regarding an unresolved exception (e.g., to reassign the exception to another employee capable of resolving the exception).  User 213 might interact directly with CIS 203a-203n when handling exceptions, e.g., the user might need to interface directly with a CIS application in order to identify the cause of an exception, or to input data to resolve the exception.)
determining, with the at least one processor, which of the plurality of escalation policies that are on hold is most likely to result in resolution or mitigation of the problem or issue (Lowson, Claim 18 – reassigning the exception to the queue of a selected user with the skills corresponding with resolving the first exception; 
[0023] … An employee might not be able to resolve an exception, for example, if the employee's shift ends prior to resolving the exception, or if the employee, in the course of attempting to resolve the exception, determines that the employee does not have the appropriate information, skill set or authority to the resolve the exception.  An exception may be assigned to another employee, e.g., where the previous employee did not have authority or the skill set to resolve the exception….)
designating, with the at least one processor, the escalation policy that is on hold that is most likely to result in resolution or mitigation of the problem or issue as a second escalation policy; (Lowson, Claim 18 – the re-assignment of the exception to the queue of a selected user with the skills corresponding with resolving the exception (the queue of this “selected user with skills corresponding with resolving the exception” is interpreted as a second escalation policy)
and activating, with the at least one processor, the second escalation policy such that an individual identified in the second escalation policy is notified of the problem or issue, and such that both the first and second activation policies are activated.  (0052-the “selected user” would view the exception in their work queue; 
Under BRI the limitation, “and such that both the first and second activation policies are activated” could mean both policies have been activated- whether at a same time (simultaneously) or at different times
However, even if the limitation does indicate the activation policies are activated “simultaneously” - Lowson teaches in 0052 that a user can “change the status of any work item”…Examples of statuses included “Escalated…Needs Investigation, Pending Investigation” etc.  Examiner interprets “Escalated” as “re-assigned”.  In this instance, a first user would be notified of the status of the item in their queue (“Escalated”) even after a second user had been assigned the work item.   [0052] Upon logging into the WMA 211, workflow module 407 displays a user's assigned work queue.  The user can change the status of any work item, as applicable, and workflow module 407 tracks status changes as indicated above.  Statuses may be configurable by an administrator.  Examples of status include Unassigned, Assigned, Escalated, Needs Investigation, Pending Investigation (looked at but awaiting information), Being Worked, etc.  The status of a work item may change automatically when the work item is pushed to an end user queue (Unassigned becomes Assigned), when the work item is pulled to an end user queue (Unassigned becomes Assigned) or when the work item is first opened by an end user (Assigned becomes Being Worked)…)
Claims 24 are rejected for the same citations and rationale as applied to the Claims 10 above.

D. Claims 12, 13, 26, 27
Applicant argues:
As explained above, even under the Examiner’s improper interpretation of the claim language, Lowson fails to disclose a method that results in both first and second escalation policies being activated at the same time, as recited in claim 12.
Claim 13 depends from claim 12 and further recites notifying, with the at least one processor, the individual notified under the first escalation policy that the second escalation policy was activated. Claim 13 further recites notifying, with the at least one processor, the individual notified under the second escalation policy that the individual notified under the first escalation policy is also attempting to resolve or mitigate the problem or issue.
For all the reasons explained above, even under the Examiner’s improper interpretation of the claim language, Lowson fails to disclose a method that results in both first and second escalation policies being activated at the same time. As a result, Lowson necessarily fails to disclose notifying the individual notified under the second escalation policy that the individual notified under the first escalation policy is also attempting to resolve or mitigate the problem or issue.
Appellant respectfully submits that claims 12 and 13 are also allowable over Lowson and Dilbeck for the additional reasons discussed above. Claims 26 and 27 depend from claim 15 and recite features similar to those recited in claims 12 and 13. Appellant respectfully submits that claims 12 and 13 are also allowable over Lowson and Dilbeck for the additional features which they recite, as discussed in connection with claims 12 and 13.

With respect to Claim 12- Examiner responds-as stated above- the limitation, “and such that both the first and second activation policies are activated” does not necessarily mean that the first and second activation policies are activated simultaneously.  Under BRI-“both the first and second activation policies are activated” could mean both policies have been activated whether at a same time (simultaneously) or at different times. 
However, even if the limitation does indicate “simultaneously” - Lowson teaches in 0052 that a user can “change the status of any work item”…Examples of statuses included “Escalated…Needs Investigation, Pending Investigation” etc.  Examiner interprets “Escalated” as “re-assigned”.  Thus, a first user would be notified of the status of the item in their queue (“Escalated”) even after a second user has been assigned the work item.   [0052] Upon logging into the WMA 211, workflow module 407 displays a user's assigned work queue.  The user can change the status of any work item, as applicable, and workflow module 407 tracks status changes as indicated above.  Statuses may be configurable by an administrator.  Examples of status include Unassigned, Assigned, Escalated, Needs Investigation, Pending Investigation (looked at but awaiting information), Being Worked, etc.  The status of a work item may change automatically when the work item is pushed to an end user queue (Unassigned becomes Assigned), when the work item is pulled to an end user queue (Unassigned becomes Assigned) or when the work item is first opened by an end user (Assigned becomes Being Worked)…)

With respect to Claim 13, Lowson discloses 
notifying, with the at least one processor, the individual notified under the first escalation policy that the second escalation policy was activated; (0052- an “Escalated” status in the work queue would notify the user the work order was re-assigned;
–…Examples of status include… Escalated…The status of a work item may change automatically when the work item is pushed to an end user queue (Unassigned becomes Assigned), when the work item is pulled to an end user queue (Unassigned becomes Assigned), or when the work item is first opened by an end user (Assigned becomes Being Worked).  Other automatic status changes may also be used, based on business processes and workflow…
and notifying, with the at least one processor, the individual notified under the second escalation policy that the individual notified under the first escalation policy is also attempting to resolve or mitigate the problem or issue. [0051](bottom) -  work item record includes comment from user, e.g., to note work completed or to indicate why an exception was not resolved. 
(0054 - When a work item is retrieved in view only mode the workflow history of the action on this work item is provided) 
Claims 26 and 27 are rejected for the same citations and rationale as applied to the Claims 12 and 13 above.



For the above reasons, it is believed that the rejections should be sustained. 

Respectfully submitted,
/SCOTT ROSS/
Examiner, Art Unit 3623

Conferees:
/RUTAO WU/           Supervisory Patent Examiner, Art Unit 3623                                                                                                                                                                                             
/BRITTNEY N MILLER/           RQAS, OPQA                                                                                                                                                                                             
Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.